UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7384



ANTWAN R. JENKINS,

                                             Petitioner - Appellant,

          versus


RONALD ANGELONE, Director of Department of
Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-00-671)


Submitted:   January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Antwan R. Jenkins, Appellant Pro Se. John H. McLees, Jr., OFFICE
OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antwan R. Jenkins seeks to appeal the district court’s order

denying his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition.

We dismiss the appeal for lack of jurisdiction because Jenkins’

notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on July

10, 2001.   Jenkins’ notice of appeal was filed on August 21, 2001.

Because Jenkins failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                                 2